  Case 1:19-cr-10040-JDB Document 62 Filed 05/06/19 Page 1 of 2                  PageID 184



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


UNITED STATES OF AMERICA,
     Plaintiff,


Vs.                                                        Cr. No.: 1:19-cr-10040-JDB


JEFFREY W. YOUNG, Jr.,
     Defendant.


                MOTION TO CONTINUE REHEARING/REPORT DATE


       COMES NOW the Defendant, Jeffrey W. Young, Jr., by and through his attorney of

record, Claiborne H. Ferguson, and moves this Court to continue the May 9, 2019 report and

detention rehearing to next week. For cause, counsel would state as follows:

       1.     The Government on May 2nd, 2019 filed a motion to rehear the detention decision

              of the magistrate judge which was heard and decided on April 18, 2019.

       2.     Counsel was out of town without access to his computer and was able to review it

              on Friday, May 3rd, 2019.

       3.     That Counsel effectively has three (3) days to prepare for the hearing which is

              inadequate concerning the wide ranging allegations contained in the petition and

              the Government, due to delaying for two weeks to file the request for a rehearing.

       4.     Necessary witnesses are out of town, and unable to forward affidavits.

              Specifically, the Government alleges that Mr. Young suffers mental illness that

              makes him a danger and he will present evidence from his health care provider to
  Case 1:19-cr-10040-JDB Document 62 Filed 05/06/19 Page 2 of 2                     PageID 185



               the contrary. She is unavailable, either to appear or to prepare an affidavit, until

               after the 10th.

       5.      It is substantively unfair for the government to be allowed three weeks to prepare

               when the defendant is only afforded three days.

       6.      Counsel emailed Drew Pennebaker, AUSA handling this case . He objects.

       7.      A proposed Order has been forwarded to the Court regarding this request.



       WHEREFORE premise considered, Counsel requests this Court to reset the

rehearing/report date till the week of May 20, 2019.



                                                                    The
                                                       CLAIBORNE  FERGUSON
                                                                Law Firm, P.A.
                                                       294 Washington Avenue
                                                       Memphis, Tennessee 38103
                                                       (901) 529-6400
                                                       claiborne101@yahoo.com



                                                       /s/ Claiborne H. Ferguson
                                                       CLAIBORNE H. FERGUSON (20457)
                                                       Attorney for Defendant




                                  CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that a true and exact copy of the foregoing document
has been served upon all concerned parties, via the Court’s electronic filing system, this the 6th
day of May 2019.


                                                       s/Claiborne H. Ferguson
                                                       CLAIBORNE H. FERGUSON
